

116 HR 8892 IH: Rural-Urban Physician Workforce Act of 2020
U.S. House of Representatives
2020-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8892IN THE HOUSE OF REPRESENTATIVESDecember 7, 2020Mr. Wenstrup (for himself and Ms. Sewell of Alabama) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to support rural residency training funding and promote partnerships with urban teaching hospitals.1.Short titleThis Act may be cited as the Rural-Urban Physician Workforce Act of 2020.2.Promoting Rural Hospital GME Funding OpportunitySection 1886(h)(4)(H)(iv) of the Social Security Act (42 U.S.C. 1395ww(h)(4)(iv)) is amended—(1)by striking (iv) Nonrural hospital operating training programs in rural areas.—In the case of and inserting the following:(iv)Training programs in rural areas(I)Cost reporting periods beginning before October 1, 2022For cost reporting periods beginning before October 1, 2022, in the case of; and(2)by adding at the end the following new subclause:(II)Cost reporting periods beginning on or after October 1, 2022For cost reporting periods beginning on or after October 1, 2022, in the case of a hospital not located in a rural area but establishes approved medical residency training programs (or rural tracks) in a rural area, the Secretary shall, subject to paragraphs (7) and (8) and in a manner consistent with the principles of subparagraphs (F), (G), and (H)(i), promulgate rules for the application of such subparagraphs with respect to such a program and, in accordance with such rules, adjust in an appropriate manner the limitation under subparagraph (F) for such hospital and each such hospital located in a rural area that participates in such a training..